Citation Nr: 0404608	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.  

2.	Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  

3.	Entitlement to an evaluation in excess of 10 percent for 
a bilateral foot disability.  





ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from July 1975 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the RO 
that denied evaluations in excess of 10 percent for right and 
left knee disabilities and for a bilateral foot disabilities. 
In July 2003 the veteran appeared and gave testimony at an RO 
hearing before the undersigned.  A transcript of that hearing 
is of record.  At the hearing the veteran indicated that he 
wished to claim entitlement to secondary service connection 
for chest pains and for a urinary tract disability.  These 
issues have not been developed and certified for appeal and 
are referred to the RO for appropriate action.  Only the 
issues listed on the title page of this decision are before 
the Board at this time. 


REMAND

During his recent hearing before the undersigned, the veteran 
reported that he receives ongoing treatment at a VA medical 
center for the disabilities currently at issue.  No clinical 
records reflecting treatment at this facility subsequent to 
August 24, 2001, are currently associated with the claims 
folder.   VA will make reasonable efforts to obtain relevant 
private records adequately identified by a claimant.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).

In addition, the veteran last received a VA orthopedic 
examination of the disabilities now at issue in November 
2000.  At that time, examination of his knees and feet was 
essentially normal.  During the examination the veteran 
denied any locking or instability in the knees.  He said that 
did experience some pain in the heels of his feet, but this 
was alleviated with heel cups.  At the time of his July 2003 
hearing, the veteran said that his knees were both painful 
and unstable.  He also complained of increasing pain in the 
feet.  The veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The Board notes that the veteran's right knee disability and 
left knee disability has both been evaluated under the 
provisions of 38 C.F.R.§ 4.71, Diagnostic Code 5014, which 
provides for an evaluation based on limitation of motion.  
Since this is the case, the decision of the United States 
Court of Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) must be taken into account in evaluation of 
this disability.  

In DeLuca, the Court held that the provisions of 38 
C.F.R.§§ 4.40, 4.45 must be considered when a diagnostic code 
provides for compensation based on limitation of motion.  
Under the provisions of 38 C.F.R.§§ 4.40, 4.45, consideration 
must be given to functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and pain on 
undertaking movement.  The Court also stated that medical 
examination of the disability must show that the examiner 
took into account the functional disability due to pain in 
determining the limitation of motion.  The examination upon 
which the rating decision is based must adequately portray 
the extent of functional loss due to pain (on use or due to 
flare-ups).  DeLuca v. Brown at 206.  Further, the examiner 
must furnish, in addition to the usual examination findings, 
a full description of the effects of the disability upon the 
veteran's ordinary activities.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1 .    The RO ensure that all notice 
obligations, including those imposed by 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003) have been 
satisfied.  

2.  The RO should obtain copies of all 
clinical records documenting treatment 
for the disabilities now at issue at the 
VA Medical Center in San Diego, 
California subsequent to August 24, 2001.  
All records obtained should be associated 
with the claims folder.  

3.   The veteran should be scheduled for 
a VA orthopedic examination to determine 
the current severity of his service-
connected right and left knee 
disabilities, as well as his service 
connected foot disability.  The claims 
folder must be made available to the 
examiner, and the examiner should note in 
the examination report, or in an 
addendum, that the claims folder was 
reviewed.  

The examiner should note the range of 
motion in the knees in degrees.  The 
examiner should determine whether the 
knee disabilities are manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The presence or absence of subluxation 
and/or lateral instability should be 
reported, and if present, whether such is 
severe, moderate or slight in degree.  

In regard to the veteran's bilateral foot 
disability, the examiner should express 
an opinion as to whether the service-
connected  foot disability is pronounced, 
severe, moderate, or slight and also 
comment as to the presence or absence of 
pronation, tenderness of plantar 
surfaces, marked inward displacement and 
spasm of the tendo Achilles on 
manipulation not improved by orthopedic 
shoes or appliances, pain on manipulation 
and use, deformity (pronation, abduction, 
etc.), indications of swelling on use, 
characteristic callosities, weight-
bearing line over or medial to great toe, 
and inward bowing of the tendo Achilles.  

The case should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

